Case 15-28670        Doc 35     Filed 12/04/18     Entered 12/04/18 12:13:11          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-28670
         Christian L Reed
         MaryJoy M Hall
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/21/2015.

         2) The plan was confirmed on 10/16/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/28/2018.

         6) Number of months from filing to last payment: 36.

         7) Number of months case was pending: 39.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $2,251.00.

         10) Amount of unsecured claims discharged without payment: $40,862.28.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-28670        Doc 35      Filed 12/04/18    Entered 12/04/18 12:13:11                 Desc         Page 2
                                                  of 4



 Receipts:

         Total paid by or on behalf of the debtor              $8,183.21
         Less amount refunded to debtor                          $263.21

 NET RECEIPTS:                                                                                     $7,920.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $4,000.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $400.74
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,400.74

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                               Class    Scheduled      Asserted         Allowed         Paid         Paid
 ADVENTIST MIDWEST HEALTH        Unsecured            NA       1,367.20         1,367.20        198.33        0.00
 CITY OF CHICAGO DEPT OF FINANCE Unsecured            NA         732.00           732.00        106.18        0.00
 COMED LEGAL REVENUE RECOVERY Unsecured            598.00        826.65           826.65        119.91        0.00
 HERITAGE ACCEPTANCE CORP        Unsecured      6,000.00       7,634.90         7,634.90      1,107.53        0.00
 NICOR GAS                       Unsecured         839.00        583.51           583.51          84.64       0.00
 PENN FOSTER SCHOOL/USCB CORPO Unsecured        1,030.00            NA               NA            0.00       0.00
 PLS FINANCIAL PAYDAY LOAN STOR Unsecured          100.00           NA               NA            0.00       0.00
 PLS LOAN STORE                  Unsecured      2,000.00            NA               NA            0.00       0.00
 SPRINT                          Unsecured         700.00           NA               NA            0.00       0.00
 DISH NETWORK/STELLAR RECOVER Unsecured            347.00           NA               NA            0.00       0.00
 FIRST NORTHERN CU               Unsecured         968.00           NA               NA            0.00       0.00
 SUN LOAN                        Unsecured         300.00           NA               NA            0.00       0.00
 US BANK                         Unsecured      1,200.00            NA               NA            0.00       0.00
 ILLINOIS TITLE LOANS            Unsecured         400.00           NA               NA            0.00       0.00
 M & L IMPORTS                   Unsecured      6,000.00            NA               NA            0.00       0.00
 MERCHANTS CREDIT GUIDE          Unsecured         137.00           NA               NA            0.00       0.00
 MERCHANTS CREDIT GUIDE          Unsecured      1,170.00            NA               NA            0.00       0.00
 BANK OF AMERICA                 Unsecured      1,000.00            NA               NA            0.00       0.00
 BEN HENRIKSON/MICHAEL KALLAN Unsecured         2,000.00            NA               NA            0.00       0.00
 CITY OF ELGIN                   Unsecured      1,400.00            NA               NA            0.00       0.00
 COMCAST/STELLAR RECOVERY INC Unsecured            105.00           NA               NA            0.00       0.00
 USA PAYDAY LOANS                Unsecured         500.00           NA               NA            0.00       0.00
 VERIZON WIRELESS                Unsecured         300.00           NA               NA            0.00       0.00
 WOW INTERNET & CABLE            Unsecured         464.00           NA               NA            0.00       0.00
 ST ALEXIUS MEDICAL CENTER       Unsecured            NA       4,589.10         4,589.10        665.70        0.00
 STATE FARM FIRE & CASUALTY CO Unsecured        7,000.00       7,782.29         7,782.29      1,128.91        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-28670     Doc 35   Filed 12/04/18     Entered 12/04/18 12:13:11               Desc        Page 3
                                             of 4



 Scheduled Creditors:
 Creditor                                 Claim         Claim         Claim        Principal       Int.
 Name                          Class    Scheduled      Asserted      Allowed         Paid          Paid
 US CELLULAR                Unsecured         350.00        444.89        444.89          64.54        0.00
 WORLD ACCEPTANCE CORP      Unsecured            NA         300.00        300.00          43.52        0.00


 Summary of Disbursements to Creditors:
                                                         Claim           Principal                Interest
                                                       Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                  $0.00                $0.00                $0.00
       Mortgage Arrearage                                $0.00                $0.00                $0.00
       Debt Secured by Vehicle                           $0.00                $0.00                $0.00
       All Other Secured                                 $0.00                $0.00                $0.00
 TOTAL SECURED:                                          $0.00                $0.00                $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                       $0.00                $0.00                $0.00
        Domestic Support Ongoing                         $0.00                $0.00                $0.00
        All Other Priority                               $0.00                $0.00                $0.00
 TOTAL PRIORITY:                                         $0.00                $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                       $24,260.54           $3,519.26                  $0.00


 Disbursements:

       Expenses of Administration                         $4,400.74
       Disbursements to Creditors                         $3,519.26

 TOTAL DISBURSEMENTS :                                                                     $7,920.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-28670        Doc 35      Filed 12/04/18     Entered 12/04/18 12:13:11            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/03/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
